EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Douglas Pauley on February 9, 2022.  The application has been amended as follows: 

In the claims
Claim 1 was replaced with the following:
1. An apparatus for molding plastic parts, the apparatus comprising: 
a mold;
an ejector plate;
a lifter apparatus comprising:
a mount positioned in the ejector plate;
a gib releasably locked to the mount; 
a core blade releasably lockable at different positions with respect to said gib and movably mounted with respect to the mold.

In claim 2, line 1, deleted “lifter”
In claim 3, line 1, deleted “lifter”
In claim 4, line 1, deleted “lifter”
In claim 5, line 1, deleted “lifter”

In claim 7, line 1, deleted “lifter”
In claim 8, line 1, deleted “lifter”
In claim 9, line 1, deleted “lifter”

Claim 10 was replaced with the following:
10. An apparatus for molding plastic parts, the apparatus comprising: 
a mold;
an ejector plate;
a lifter apparatus comprising: 
a mount positioned in the ejector plate;
a gib releasably locked to the mount and mounted to move between a closed position of the mold and an open position of the mold;
a core blade releasably lockable into different positions with respect to the gib and movable with respect to the mold.

In claim 11, line 1, deleted “lifter”
In claim 12, line 1, deleted “lifter”
In claim 13, line 1, deleted “lifter”
In claim 14, line 1, deleted “lifter”
In claim 15, line 1, deleted “lifter”

Canceled claims 16-20

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Written Opinion of the International Searching Authority (“Written Opinion”) present in the file with a stamped mailing date of 08 JAN 2021 was carefully considered.  To summarize, the Written Opinion cites 18/54 in Starkey (US 5,316,467) as equivalent to the claimed gib, and then proposes to introduce adjustable locks 60 and 70 from Progressive (US 20170355118) in order to meet the claimed “releasably lockable” and “releasably mounted” features.  These are the most pertinent references to the claimed invention, but ultimately this  reasoning is ultimately not persuasive.
First, the proposed reasoning for incorporating the locks from Progressive into Starkey in the Written Opinion appears to be that this allows a maintenance person or user to change or replace lifter rod 45 without needing the help of a second person moving a retainer to find the location and align an incoming lifter rod.  However, the Examiner does not believe this reasoning is valid because Starkey provides a single piece core blade rather than multiple pieces in need of alignment as taught by Progressive.  Contrast Figs. 7-8, item 116 of Starkey with Fig. 4, items 45 and 40 of Progressive.  There would be no reason to incorporate the fixing features for aligning core blade portions from Progressive (60 and 70) into Starkey to fix the gib and mount in a particular configuration in order to allow alignment of separate portions of a core blade through the mold when the Starkey device does not have separate portions in need of alignment.  Progressive therefore solves a problem not present in Starkey.  While Starkey does not appear to provide any discussion about the lifter blade replacement process, it seems more likely that Starkey would utilize a gib which can be 
Second, the Examiner considered Progressive separately as a possible base reference even though the Written Opinion did not recognize Progressive as a starting point for a rejection.  Progressive teaches a gib (30) and a core blade, but Progressive only teaches that lock 70 can be used to lock the core blade “in a rear position 47” ([0030]), and therefore Progressive cannot meet the claimed “core blade releasably lockable at different positions with respect to said gib”.  Although it is noted that there is a second hole in gib (30), this appears to be for actuating adjustable lock 60 in order to fixedly hold the position of the retainer 40 with respect to slide 35, rather than for locking the core blade with respect to the gib.
Third, the original versions of the claims were also searched as a structure without respect to the intended use.  This search led to a variety of adjustable mounts that had structures which anticipated or rendered obvious the previously claimed structure.  For instance, LeAnna (US 5,226,622) provides a structure with parts that would meet the claimed core blade (Fig. 2, item 41), gib (20) and mount (10).  LeAnna’s item 41 (meets core blade) is releasably lockable at different positions with respect to item 20 (meets gib), and item 20 (meets gib) is releasably lockable with respect to item 10 (meets mount).  The Examiner introduced the mold and ejector plate in the Examiner’s amendments above in order to distinguish the instant claims from LeAnna and other similar references which would not be part of a mold and ejector plate system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742